UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

ERNESTINE WELCH,

                                       Plaintiff,
       vs.                                                            1:19-CV-845
                                                                      (MAD/DJS)
LISA MAZZA and NYS DEPARTMENT OF
CORRECTIONS & COMMUNITY SUPERVISION,

                              Defendants.
____________________________________________

APPEARANCES:                                          OF COUNSEL:

ERNESTINE WELCH
P.O. Box 273
Hudson, New York 12534
Plaintiff pro se

Mae A. D'Agostino, U.S. District Judge:

                                              ORDER

       Plaintiff commenced this action on July 16, 2019, submitting a complaint along with an

application to proceed in forma pauperis. See Dkt. No. 1. At that time, Magistrate Judge Stewart

found that Plaintiff's in forma pauperis application was unclear and recommended that she be

required to clarify that application. See Dkt. No. 6. Thereafter, Plaintiff submitted a clarification

of her application and filed an amended complaint, which the Court referred to Magistrate Judge

Stewart for an initial review. See Dkt. Nos. 7, 9 & 10.

       In a Report-Recommendation and Order dated February 3, 2020, Magistrate Judge Stewart

conducted an initial review of the amended complaint and found that Plaintiff is bringing claims

pursuant to Title VII for discrimination, retaliation, and hostile work environment. See Dkt. No.

12 at 4. Since there is no individual liability under Title VII, Magistrate Judge Stewart

recommended that the Court dismiss the claims against Defendant Mazza but permit the claims
against Defendant New York State Department of Corrections and Community Supervision

("DOCCS") to proceed. See id. at 5-6. Neither party objected to Magistrate Judge Stewart's

Report-Recommendation and Order.

        Section 1915(e)(2)(B) directs that, when a plaintiff seeks to proceed IFP, "(2) . . . the court

shall dismiss the case at any time if the court determines that - . . . (B) the action . . . (i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief." 28 U.S.C. § 1915(e)(2)(B).

"[I]n a pro se case, the court must view the submissions by a more lenient standard than that

accorded to 'formal pleadings drafted by lawyers.'" Govan v. Campbell, 289 F. Supp. 2d 289, 295

(N.D.N.Y. 2003) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)). The Second Circuit has

held that the court is obligated to "make reasonable allowances to protect pro se litigants" from

inadvertently forfeiting legal rights merely because they lack a legal education. Id. (quoting

Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)).

        When a party files specific objections to a magistrate judge's report-recommendation, the

district court makes a "de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made." 28 U.S.C. § 636(b)(1). However,

when a party declines to file objections or files "[g]eneral or conclusory objections or objections

which merely recite the same arguments [presented] to the magistrate judge," the court reviews

those recommendations for clear error. O'Diah v. Mawhir, No. 9:08-CV-322, 2011 WL 933846,

*1 (N.D.N.Y. Mar. 16, 2011) (citations and footnote omitted); see also McAllan v. Von Essen, 517

F. Supp. 2d 672, 679 (S.D.N.Y. 2007). After the appropriate review, "the court may accept, reject

or modify, in whole or in part, the findings or recommendations made by the magistrate [judge]."

28 U.S.C. § 636(b)(1).


                                                      2
       Having carefully reviewed the February 3, 2020 Report-Recommendation and Order,

Plaintiff's submissions, and the applicable law, the Court finds that Magistrate Judge Stewart

correctly determined that the Title VII claims against DOCCS survives initial review. Moreover,

Magistrate Judge Stewart correctly determined that the claims against Defendant Mazza must be

dismissed because there is no individual liability under Title VII. See Wrighten v. Glowski, 232

F.3d 119, 119 (2d Cir. 2000) (citation omitted).

       Accordingly, the Court hereby

       ORDERS that Magistrate Judge Stewart's February 3, 2020 Report-Recommendation and

Order is ADOPTED in its entirety for the reasons set forth therein; and the Court further

       ORDERS that Plaintiff's claims against Defendant Mazza are DISMISSED with

prejudice and that she is terminated as a Defendant in this action; and the Court further

       ORDERS that the amended complaint (Dkt. No. 9) is ACCEPTED for filing as to

Defendant DOCCS; and the Court further

       ORDERS that the Clerk of the Court shall issue summonses and forward them with

copies of the amended complaint to the United States Marshal, along with packets containing

General Order 25, which sets forth this District's Civil Case Management Plan, for service upon

the named Defendant; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Order on Plaintiff in

accordance with the Local Rules.

IT IS SO ORDERED.

Dated: April 2, 2020
       Albany, New York




                                                   3
